The opinion of the court was delivered
by Lowrie, J.
— Under a proceeding in partition in the Orphans’ Court, the land which was the subject of it was ordered to be sold, and the trustee appointed to sell it, gave bond with Moorhead as surety, conditioned for the faithful application of the proceeds. In ordering the sale, the court directed' that the whole price should be paid within a certain period, and it was paid, and the trustee invested it, and now, when the widow sues for her annual portion of it, the surety sets up for defence that the Orphans’ Court had no jurisdiction to order a sale, so as to discharge the land of the widow’s portion; he did indeed become surety, that the trustee should faithfully execute the decree-, but the court had no authority to make the decree. If possible, let us suppose it so.
Can such a question he raised in such a proceeding as this ? The Orphans’ Court Act of 1832, expressly forbids it, declaring *216in one place that that court has jurisdiction of this sort of cases, and in another that its proceedings and decrees, in all matters within its jurisdiction, shall not be reversed or avoided collaterally in any other court. Here the parties make no objection to the proceedings, and it is vain for a stranger to expect us to disregard them in order to relieve him from a contract which he admits that he made.
Judgment affirmed.